DETAILED ACTION
Status of the Application
1.	The Patent Board Decision mailed October 14, 2021 has been fully reviewed and this action is in response to that decision.
2.	Claims 1 – 8 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 8 are allowed over the prior art.

Examiner Comment
5.	The objection to the Title is WITHDRAWN.

Reasons for Allowance
6.	Claims 1 – 8 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Hatambeiki et al. (U.S. Pub. 2011/0279223), Hirano et al. (U.S. Pub. 2009/0278793), Chen et al. (U.S. Pub. 2010/0238111), Piot et al. (U.S. Pub. 2009/0295713), Slotznick (U.S. Pub. 2009/0179869), Mattice et al. (U.S. Pub. 2007/0259716), and Friedman (U.S. Pub. 2011/0090407).
Regarding claim 1, neither Hatambeiki nor Hirano nor Chen nor Piot nor Slotznick nor Mattice nor Friedman teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible 
“using the data in the received navigational command by the target appliance to determine whether the target appliance is to respond to the received navigational command by performing a navigational function in a one of an X, Y, or Z axis of the target appliance”.
The PTAB found the Examiner’s rejection and reasoning as insufficient.  Accordingly, the Examiner is constrained by the record of the Board’s findings and these claims are therefore allowable.
Regarding claim 5, this claims is allowed for at least the same reasons as those set forth above with regard to claim 5.
Regarding claims 2 – 4 and 6 – 8, these claims are allowed based on their respective dependence from claims 1 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626